DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5-8 and 14-16 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Smirl (US 4,433,594).  Smirl discloses:
With regard to claim 5 - A vehicle comprising: 
a frame; 
ground engaging members supporting the frame; 
a seat supported by the frame; 
an engine 12 supported by the frame, the engine including an output member rotatable about an axis; 
a continuously variable transmission (“CVT”) 14 including a drive pulley 30 operatively coupled to the output member of the engine and a driven pulley 36 operatively coupled to the drive pulley 30; and 
a torsional damper 28 coupled between the output member of the engine and the drive pulley 30 of the CVT 14 (Fig. 2A), the torsional damper 28 being rotatable with the output member about the axis.

With regard to claim 6 - wherein the drive pulley 30 of the CVT 14 is rotatable about an input shaft 24, and the torsional damper 28 is spaced apart from the input shaft by a rotational member 24.

With regard to claim 7 - wherein at least a portion of the rotational member 24 is received by the torsional damper 28.

    PNG
    media_image1.png
    508
    724
    media_image1.png
    Greyscale


With regard to claim 8 - wherein the engine further includes a flywheel 26, and the torsional damper 28 is coupled to the flywheel.




With regard to claim 14 - A vehicle comprising: 
a frame; 
ground engaging members supporting the frame; 
a seat supported by the frame; 
an engine 12 supported by the frame, the engine including an output member rotatable about an axis; 
a continuously variable transmission (“CVT”) 14 including a drive pulley 30 operatively coupled to the output member of the engine 12 and rotatable about an input shaft (see marked up figure above) and a driven pulley 36 operatively coupled to the drive pulley; and 
a torsional damper 28 coupled between the output member of the engine and the drive pulley 30 of the CVT, wherein the torsional damper 28 is spaced apart from the input shaft by a rotational member 24.

With regard to claim 15 - wherein at least a portion of the rotational member 24 is received by the torsional damper.

With regard to claim 16 - wherein a rotational axis of the torsional damper 28 is coaxial with the axis of the output member (see marked up figure above).

Claim(s) 5-8, 11, and 14-16 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Svab (US 4,502,352).  Svab discloses:
With regard to claim 5 - A vehicle comprising: 

ground engaging members supporting the frame; 
a seat supported by the frame; 
an engine supported by the frame, the engine including an output member 1 rotatable about an axis; 
a continuously variable transmission (“CVT”) including a drive pulley 30 operatively coupled to the output member 1 of the engine and a driven pulley 36 operatively coupled to the drive pulley 30; and 
a torsional damper 21 coupled between the output member 1 of the engine and the drive pulley of the CVT, the torsional damper 21 being rotatable with the output member about the axis.

    PNG
    media_image2.png
    849
    716
    media_image2.png
    Greyscale

With regard to claim 6 - wherein the drive pulley of the CVT is rotatable about an input shaft 4, and the torsional damper 21 is spaced apart from the input shaft by a rotational member 3.



With regard to claim 8 - wherein the engine further includes a flywheel 13,14,15, and the torsional damper 21 is coupled to the flywheel.

With regard to claim 11 - wherein the drive pulley being rotatable about the axis.

With regard to claim 14 - A vehicle comprising: 
a frame; 
ground engaging members supporting the frame; 
a seat supported by the frame; 
an engine supported by the frame, the engine including an output member 1 rotatable about an axis; 
a continuously variable transmission (“CVT”) including a drive pulley operatively coupled to the output member of the engine and rotatable about an input shaft 4 and a driven pulley operatively coupled to the drive pulley; and 
a torsional damper 21 coupled between the output member 1 of the engine and the drive pulley of the CVT, wherein the torsional damper 21 is spaced apart from the input shaft by a rotational member 3.

With regard to claim 15 - wherein at least a portion of the rotational member 3 is received by the torsional damper.

.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5-8 and 11-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davis et al (US 6,868,932) in view of Smirl.  Davis discloses:
With regard to claim 5 - A vehicle comprising: 
a frame 22; 
ground engaging members 14, 18 supporting the frame; 
a seat 12 supported by the frame; 
an engine 122 supported by the frame, the engine including an output member 124 rotatable about an axis; 
a continuously variable transmission (“CVT”) 126 including a drive pulley 142 operatively coupled to the output member 124 of the engine and a driven pulley 144 operatively coupled to the drive pulley 142.   Davis fails to disclose a torsional damper coupled between the output member of the engine and the drive pulley of the CVT, the torsional damper being rotatable with the output member about the axis.
As seen in the rejection above, Smirl teaches a flywheel and torsional vibration assembly for dampening the rotation of the engine output member and thus creating a smoother spin transferred to 

With regard to claim 6, Smirl teaches wherein the drive pulley 30 of the CVT 14 is rotatable about an input shaft 24, and the torsional damper 28 is spaced apart from the input shaft by a rotational member 24.

With regard to claim 7, Smirl teaches wherein at least a portion of the rotational member 24 is received by the torsional damper 28.

With regard to claim 8, Smirl teaches wherein the engine further includes a flywheel 26, and the torsional damper 28 is coupled to the flywheel.  The flywheel, as discussed above, is part of creating a smooth transition between engine and CVT

With regard to claim 11, Davis discloses wherein the drive pulley being rotatable about the axis.

With regard to claim 12, Davis discloses a shiftable transmission 128 operatively coupled to the driven pulley 144of the CVT; 
a first differential 280 operatively coupled to a first portion 18 of the plurality of ground engaging members and operatively coupled to the CVT 126 through the shiftable transmission 128; and 
a second differential 300 operatively coupled to a second portion 14 of the plurality of ground engaging members and operatively coupled to the CVT through the shiftable transmission 128.

With regard to claim 13, wherein both the CVT 126 and the shiftable transmission 128 are completely rearward of a forwardmost portion of the seat 12 (see Figs. 1-11).

With regard to claim 14, as seen in the rejection of claim 5, above, Smirl teaches a torsional damper coupled between the output member of the engine and the drive pulley of the CVT, wherein the torsional damper is spaced apart from the input shaft by a rotational member.

With regard to claim 15, Smirl teaches the structure of the torsional damper wherein at least a portion of the rotational member 24 is received by the torsional damper.  

With regard to claim 16, Smirl teaches wherein a rotational axis of the torsional damper is coaxial with the axis of the output member.

With regard to claim 17, Davis discloses a shiftable transmission 128 operatively coupled to the driven pulley 144of the CVT; 
a first differential 280 operatively coupled to a first portion 18 of the plurality of ground engaging members and operatively coupled to the CVT 126 through the shiftable transmission 128; and 
a second differential 300 operatively coupled to a second portion 14 of the plurality of ground engaging members and operatively coupled to the CVT through the shiftable transmission 128.

With regard to claim 18, wherein both the CVT 126 and the shiftable transmission 128 are completely rearward of a forwardmost portion of the seat 12 (see Figs. 1-11).

5, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perrine (US 2,150,456) in view of Smirl.  Perrine discloses:
With regard to claim 5 - A vehicle comprising: 
a frame 18; 
ground engaging members supporting the frame; 
a seat supported by the frame; 
an engine supported by the frame, the engine including an output member 20 rotatable about an axis; 
a continuously variable transmission (“CVT”) including a drive pulley 52 operatively coupled to the output member 20 of the engine and a driven pulley 54 operatively coupled to the drive pulley 52; and 
a flywheel 22 connected to the engine output member.   Davis fails to disclose a torsional damper coupled between the output member of the engine and the drive pulley of the CVT, the torsional damper being rotatable with the output member about the axis.
As seen in the rejection above, Smirl teaches a flywheel and torsional vibration assembly for dampening the rotation of the engine output member and thus creating a smoother spin transferred to the CVT.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Davis with the teaching of Smirl’s flywheel and torsional vibration assembly to dampen the rotation of the engine output member and thus creating a smoother spin transferred to the CVT.

With regard to claim 9, in combination with the teaching of Smirl, Perrine discloses wherein the torsional damper is positioned rearward of the engine (see flywheel 22).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        February 11, 2022